 


109 HR 3935 IH: Hurricane Relief Bonds Act of 2005
U.S. House of Representatives
2005-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3935 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2005 
Mr. Rogers of Kentucky (for himself, Mr. Blunt, Mr. Simmons, Mr. Davis of Kentucky, Mrs. Johnson of Connecticut, Mr. Bonner, Mr. Wamp, Mr. Boustany, Mr. Walsh, Mr. Sweeney, Mr. Brown of South Carolina, Mr. Lewis of Kentucky, Mr. Camp, Ms. Granger, Mr. Beauprez, Mr. McCotter, Mr. Duncan, Ms. Loretta Sanchez of California, and Mr. Wicker) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To authorize the Secretary of the Treasury to issue Hurricane Relief Bonds in response to Hurricanes Katrina and Rita and subsequent flooding and displacement of residents in the federally designated disaster areas of Alabama, Florida, Louisiana, Mississippi, and Texas. 
 
 
1.Short titleThis Act may be cited as the Hurricane Relief Bonds Act of 2005. 
2.Issuance of hurricane relief bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Hurricane relief bondsThe Secretary may designate one or more series of bonds or certificates (or any portion thereof) issued under this section as Hurricane Relief Bonds in response to Hurricanes Katrina and Rita in 2005 and the subsequent flooding and displacement of residents along the Gulf Coast of the United States.. 
 
